SCHOONMAKER, District Judge.
The defendant has filed a bill of costs in this case, and the plaintiff has filed certain exceptions thereto.
Exception No. 1. Paid Raymond M. Kinsman for reporting and transcribing depositions at Boston, Mass., $25. Paid O. D. Hooper for reporting and transcribing depositions taken at Portland, Me., $78. The allowable charge for these depositions is twenty cents per hundred words. The depositions taken by Raymond M. Kinsman. *594contain 131 folios. Therefore, this charge is not in excess of the allowable amount; and this part of the exception is overruled. The depositions taken by O. D. Hooper contain 325 folios. The allowable charge for that would be $65. As the plaintiff charged $78 this exception is sustained to the extent of $13.
Exception No. 2. Paid for Charts, $142.50. This item will be stricken from the bill of costs as not taxable. We cannot find that there was any such plain need for these charts as to justify any departure from the general rule established that taxation of the cost of charts is not permissible without preliminary authorization by the court. This exception will be sustained.
Exceptions Nos. 3 and 7, relating to items for cost of photostats of references and of translations of'the same. These items are properly taxable under Section 983 of the Revised Statutes, 28 U.S.C.A. § 830. Plaintiff admits some of them may have been necessary, but contends that others were unnecessary, and suggests a 50% reduction in this item. We cannot so find. In our view, they were all necessarily obtained for use in defense of this action. See American Title & Trust Co. v. Gulf Refining Co., 2 Cir., 72 F.2d 248, 251. These exceptions will be overruled.
Exception No. 4. This exception goes to the item of $381.90 for books purchased by defendant for the purpose of analyzing and showing the constituents of the paper employed therein. We do not regard this as an item of taxable costs. So far as we can find, there is no authority for the taxing of the cost of these items. We regard these books in the same class as models and physical exhibits, and therefore the item is not taxable. This exception will be sustained.
Exceptions 5, 6, and 8, the plaintiff has withdrawn, and these therefore need not be passed upon.
Exception No. 9. This goes to the cost of model paper machine, $350. This will be sustained. We do not regard the cost of models as taxable. (See our opinion Galion Iron Works & Manufacturing Co. v. Beckwith Machinery Co., 25 F.Supp. 591, Equity 3231, filed October 27, 1938).
An order may be submitted.in accordance with this opinion.